Citation Nr: 0510684	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-15 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to service connection for a right hip disorder, 
claimed as secondary to a service connected back disorder.

Entitlement to an increased rating for herniation of nucleus 
pulposus, L5-S1, intervertebral disc syndrome, currently 
evaluated as 40 percent disabling.

Entitlement to a total disability rating based in individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming, 
Regional Office (RO).  That decision denied the issues 
currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. App. 
370 (2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  A review of the record reveals several references to 
the effect that the veteran has applied for Social Security 
benefits based on his inability to work.  Such references 
indicate that a final disposition on his appeal for such 
benefits may have been rendered during the pendency of this 
appeal.  The Board concludes that VA has an additional duty 
to assist with the development of evidence, as VA has not 
obtained evidence from the Social Security Administration 
(SSA) regarding the veteran's claim for benefits administered 
by that agency.  Efforts to obtain such records should be 
accomplished in light of the reasonable possibility that such 
records, if obtained, could be probative with regard to this 
claim.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2004).

In addition, the Board notes that documents of record 
indicate that the veteran has been seeking treatment from a 
private physician in recent years.  While that provider and 
his contact information have been identified, no efforts to 
assist the veteran in securing such records have been 
documented.  As such records could assist the Board in making 
a determination on these issues, an attempt should be made to 
secure private treatment records from January 2000, the date 
of the veteran's previous rating decision, to the present.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA benefits, as well 
as the medical records relied upon 
concerning that claim.  VA must continue 
its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The RO should secure a release from 
the veteran for Dr. Joseph E. Mickelson, 
Family Medicine of Casper, P.C., 1300 
East A Street, Suite 208, Casper, Wyoming 
82601.  After securing the necessary 
release, the RO should obtain treatment 
records from this provider regarding 
treatment provided to the veteran since 
January 2000.

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




